*192MEMORANDUM ***
“[H]abeas petitioners may obtain plenary review of their constitutional claims, but they are not entitled to habeas relief based on trial error unless they can establish that it resulted in ‘actual prejudice.’ ” Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993). A careful review of the record indicates that Collins was not prejudiced by the alleged constitutional error. As the magistrate judge noted, the jury resolved any confusion it may have had arising from the alleged error in favor of the defendant. Therefore, the district court properly denied the habeas petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.